Citation Nr: 1815573	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-15 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, alcohol abuse, substance abuse, and cannabis dependence.

2.  Entitlement to service connection for treatment purposes only under 38 U.S.C. 
§ 1702.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied entitlement to service connection for depression and treatment under 38 U.S.C. § 1702.  

In his May 2012 claim, the Veteran stated he was seeking service connection for depression.  The Veteran's treatment records include diagnoses of posttraumatic stress disorder (PTSD), depression, alcohol abuse, substance abuse, and cannabis dependence.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Thus, the Board has recharacterized the claim on appeal to entitlement to service connection for acquired psychiatric disorder, to include PTSD, depression, alcohol abuse, substance abuse, and cannabis dependence.

In December 2017, the Veteran and his son testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the evidentiary record.

Since the Agency of Original Jurisdiction (AOJ) issued the August 2015 supplemental statement of the case, the Veteran has submitted additional evidence, along with waivers of consideration of this evidence by the AOJ.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.  


REMAND

Before a decision can be reached on the Veteran's claims, a remand is necessary to ensure that there is a complete record upon which to afford him every possible consideration.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017). 

Consistent with VA's duty to assist, VA must provide a medical examination when there is evidence of (1) a current disability; (2) an in-service event, injury, or disease; (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision. See McClendon v. Nicholson, 20 Vet. App. 79, 84 (2006); see also 38 U.S.C. § 5103A (d)(2) (2012); 38 C.F.R. § 3.159(c)(4)(i) (2017).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, has a low evidentiary threshold.  See 20 Vet. App. at 83.

Here, the Veteran's VA treatment records show that he was diagnosed with depression.  See August 2014 VA treatment record.  At his Board hearing, the Veteran testified that he faced a court marital in 1968 where he was accused of stealing 30 cents from a fellow private.  See August 1968 court martial order.  However, he was found not guilty.  Id.  As a result, the Veteran has testified that this proceeding negatively affected his later employment and mental state.  His son corroborated this account, stating that the court martial proceeding had affected his father "forever."  See December 2017 Board hearing transcript.  The Veteran also attested his mental issues to being placed "under the barracks" for three nights; a fellow veteran sent in a statement corroborating this account.  See January 2018 C.C. statement.  As the Veteran has attested to psychiatric symptoms derived from events in service, a medical examination is necessary to determine if the Veteran's acquired psychiatric disorder is attributable to service.  See 20 Vet. App. at 83.

As to PTSD, the Veteran's VA medical record showed a cursory diagnosis of PTSD; further, at an August 2014 appointment, the Veteran endorsed flashbacks and nightmares relating to periods of military service while stationed on the Germany-Czechoslovakia border in the late 1960s.  Specifically, the Veteran stated he saw people killed and had to "kill enemy soldiers coming over the border."  See August 2014 VA treatment record.  His military personnel records show he was an assistant mortar gunner in Germany from December 1968 to March 1970.  

In view of the foregoing, the Board finds there is insufficient medical evidence to make a decision on the claim.  First, the record is not clear as to whether the Veteran has a valid PTSD diagnosis under the DSM-5 criteria.  The Board notes that during the course of this appeal, the diagnostic criteria for PTSD have changed.  Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replaced them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  Because the provisions of the final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014, and this case was certified to the Board in August 2016, the provisions are applicable.  Thus, a VA medical examination is required as to PTSD.  

Further, as to PTSD in particular, the Veteran contends that his stressor took place while stationed in Germany as stated above.  However, the AOJ has not undertaken development to confirm his stressor.  On remand, the AOJ should attempt to confirm the Veteran's claimed in-service stressor based on his service in Germany.  

As the 38 U.S.C. § 1702 claim is premised on the Veteran's psychiatric diagnosis, the issue is inextricably intertwined with the Veteran's service connection for an acquired psychiatric disorder claim.  Accordingly, the Board will defer decision on the matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).   


Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, to include treatment records from the Memphis VAMC dated from July 2015 to present.  All obtained records should be associated with the evidentiary record. 

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2.  Undertake any necessary development to independently verify the Veteran's described in-service stressor, to include working as an assistant mortar gunner in Germany from December 1968 to March 1970 and having to "kill enemy soldiers coming over the border."  Such verification efforts should include contacting the National Archives and Records Administration (NARA), the U.S. Army and Joint Service Records Research Center (JSRRC), or any other agency records repository deemed appropriate.  The AOJ should ensure that the entire period for which the Veteran was in Germany is encompassed, submitting multiple 60-day requests to the JSSRC if necessary.  Any additional action necessary for independent verification of the particular alleged stressors, including follow-up action requested by the contacted entity, should be accomplished. 

If the search for corroborating information leads to negative results, notify the Veteran and his representative of this fact, explain the efforts taken to obtain this information, and describe any further action to be taken.  Further, issue a formal finding documenting the scope of the inquiry, the steps taken, and the ultimate findings. 

3.  After the above development has been completed, and after any records obtained have been associated with the evidentiary record, schedule the Veteran for a VA examination by a psychiatrist, psychologist, or other appropriately qualified examiner to determine the nature and etiology of his claimed acquired psychiatric disorder, to include PTSD and depression.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  All necessary tests and studies, to include psychological testing, should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA is asked to respond to the following inquiries:

A.  Identify with specificity any acquired psychiatric disorder that is currently manifested, or that has been manifested at any time since May 2012, or within two years of separation from active duty.

The examiner must address the Veteran's depression, anxiety, and substance abuse symptoms. 

B.  If a diagnosis of PTSD is warranted under DSM-5, identify the particular stressor(s) upon which the diagnosis is predicated.

The examiner is to consider the Veteran's reported stressor of participating as an assistant mortar gunner in Germany from December 1968 to March 1970 and having to "kill enemy soldiers coming over the [Germany-Czechoslovakia] border."  The examiner is also to consider the effect of the Veteran's not guilty court martial order and time spent "under the barracks."   

C.  If a diagnosis of PTSD is warranted under DSM-5, is at least as likely as not that such diagnosis is related to a fear of hostile military or terrorist activity? 

The Board notes that "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

D.  For each acquired psychiatric disorder other than PTSD that is currently shown or that has been manifested at any time since May 2012, or within two years of separation from active duty, is it as likely as not that such disability was either incurred in, or is otherwise related to, the Veteran's active military service. 

In rendering this opinion, the examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the medical professional rejects the Veteran's reports, he or she must provide an explanation for such rejection.  The examiner is not to improperly discount the Veteran's lay statements or mistakenly rely on an absence of medical evidence in the record to support his or her conclusions. 

E.  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

F.  The complete rationale for all opinions should be set forth and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

G.  If the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).


4.  After the above has been completed to the extent possible, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC), and return the case to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







